     Case 2:19-cv-01752-APG-BNW Document 53 Filed 10/12/20 Page 1 of 3




 1 FENNEMORE CRAIG, P.C.

 2 Patrick J. Sheehan, Esq.
     Nevada Bar No. 3812
 3 300 S. Fourth Street, Suite 1400

 4 Las Vegas, NV 89101
     Telephone: 702-692-8011
 5 E-mail: psheehan@fclaw.com

 6 Attorney for Third-Party Defendants Speedway
     Motorsports, LLC, Speedway Motorsports, Inc.,
 7 and Nevada Speedway, LLC

 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10 ANDREA NICOLE COSTELLO, an                          Case No. 2:19-cv-01752-APG-BNW
11
   individual;

12
                     Plaintiff,
     vs.                                               STIPULATION AND ORDER TO
13
                                                           DISMISS NATIONAL
     GLEN
14 WOOD
            WOOD COMPANY d/b/a                          ASSOCIATION FOR STOCK
             BROTHERS RACING, a
   foreign corporation; DOE Individuals 1-             CAR AUTO RACING, LLC D/B/A
15 10; DOE Employees 11-20; and ROE
                                                                NASCAR
16
   Corporations 21-30;

17
                     Defendants.

18 GLEN    WOOD COMPANY                       d/b/a
     WOOD BROTHERS RACING
19
                     Third-Party Plaintiff,
20
     vs.
21
     SPEEDWAY MOTORSPORTS, LLC,
22 a foreign limited liability company;
     SPEEDWAY MOTORSPORTS, INC.,
23 and FOES I through V and ZOE
     Corporations VI through X, inclusive.
24
                        Third-Party Defendants.
25
              Defendant National Association for Stock Car Auto Racing, LLC d/b/a
26
     NASCAR (“Defendant”), by and through its counsel of record, Patrick J. Sheehan,
27
     Esq. of the law firm of Fennemore Craig, P.C. AND Plaintiff Andrea Nicole
28                                                    -1-
     16249493.1/031291.0020
     Case 2:19-cv-01752-APG-BNW Document 53 Filed 10/12/20 Page 2 of 3




 1 Costello (“Plaintiff”), by and through their counsel of record, Joseph J. Troiano,

 2 Esq. of the law firm of Cogburn Law Offices hereby stipulate and agree as follows:

 3            IT IS HEREBY STIPULATED that the above entitled action shall be
 4 dismissed with prejudice as to Defendant National Association for Stock Car Auto

 5 Racing, LLC d/b/a NASCAR ONLY. Each party to bear its own attorneys’ fees

 6 and costs.

 7
              IT IS SO STIPULATED.
 8
              Dated this 7th day of October, 2020.
 9
     FENNEMORE CRAIG, P.C.                             COGBURN LAW OFFICES
10

11 /s/Patrick J. Sheehan, Esq.                         /s/Joseph J. Troiano, Esq.
     __________________________                        __________________________
12 Patrick J. Sheehan, Esq.                            Joseph J. Troiano, Esq.
13 Nevada Bar No. 3812                                 Nevada Bar No. 11300
     300 S. Fourth Street, Suite 1400                  2580 St. Rose Pkwy Suite 330
14 Las Vegas, NV 89101                                 Henderson, NV 89074
15 Telephone: 702-692-8011                             Telephone: 702-384-3616
     E-mail: psheehan@fclaw.com                        E-mail: jjt@cogburncares.com
16 Attorney for National Association for               Attorney for Plaintiff
17 Stock Car Auto Racing, LLC d/b/a
     NASCAR
18

19 TYSON & MENDES
20 /s/Thomas E. McGrath, Esq.

21 __________________________
     Thomas E. McGrath, Esq.
22 Nevada Bar No. 7086

23 3960 Howard Hughes Pkwy Suite 600
   Las Vegas, NV 89169
24
   Telephone: 702-724-2648
25 E-mail: tmcgrath@tysonmendes.com

26
     ///
27
                                            ORDER
28                                               -2-
     16249493.1/031291.0020
     Case 2:19-cv-01752-APG-BNW Document 53 Filed 10/12/20 Page 3 of 3




 1            IT IS SO ORDERED:
 2            That Defendant “NASCAR” ONLY shall be dismissed as a Defendant in
 3 this case.

 4                        12th day of October, 2020.
              Dated this _____
 5

 6

 7                                    UNITED STATES DISTRICT COURT JUDGE

 8 Respectfully submitted by:

 9
     FENNEMORE CRAIG, P.C.
10

11 /s/Patrick J. Sheehan, Esq.
     __________________________
12 Patrick J. Sheehan, Esq.

13 Nevada Bar No. 3812
     300 S. Fourth Street, Suite 1400
14 Las Vegas, NV 89101

15 Telephone: 702-692-8011
     E-mail: psheehan@fclaw.com
16 Attorney for National Association for

17   Stock Car Auto Racing, LLC d/b/a NASCAR

18

19

20

21

22

23

24

25

26

27

28                                              -3-
     16249493.1/031291.0020
